Foster, J.,
The plaintiff, an attorney-at-law, brought this suit to recover for legal services rendered at the instance and request of his wife, Beatrice Mitchell, during which time the defendants, husband and wife, were living together.
The bill of the plaintiff for his legal services was $165, the reasonableness of which amount is not disputed, so the only question that arises is whether the legal services were necessaries.
The nature of the services was the employment of plaintiff in November, 1925, by the wife to represent her in filing proceedings against her husband, Christopher C. Mitchell, on the ground that said Christopher C. Mitchell refused to adequately support her and her children, and, further, to stop his abuse of her children.
In accordance with said employment, plaintiff had numerous consultations in his office with the said Christopher C. Mitchell and Beatrice Mitchell, his wife, and finally arrived at a settlement, wherein Christopher C. Mitchell was to pay his wife the sum of $10,000. This settlement was eventually refused by the wife, for the reason that it was insufficient and inadequate.
The plaintiff herein then filed an information against Christopher C. Mitchell in the Desertion and Non-Support Branch of the County Court; a day was fixed for a hearing, but prior to the date of hearing the case was continued.
During all this time, from the month of November, 1925, to the month of April, 1926, inclusive, the plaintiff herein devoted considerable of his time and attention to the differences existing between Christopher C. Mitchell and Beatrice Mitchell, his wife, defendants herein.
From this evidence, it will be seen that it is undisputed that differences existed between the defendants, husband and wife, and the court is of the opinion, taking into consideration all the surrounding circumstances of the case, that the legal services rendered at the instance and request of the wife by the plaintiff were necessaries.
From William J. Aiken, Pittsburgh, Pa.